          Case 2:15-cr-00496-WB Document 1067 Filed 03/05/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA                             CRIMINAL ACTION
                                                         NO. 15-496
                 v.
                                                          CIVIL ACTION
    NAYEEM GORDON                                         NO. 20-5480



                        ORDER OF REPORT AND RECOMMENDATION


         AND NOW, this 5th Day of March, 2021, upon consideration of the Defendant’s pro se

    motion to Stay (ECF 1038), IT IS HEREBY ORDERED that the motion is DENIED. 1




                                                   BY THE COURT:



                                                   /s/ Wendy Beetlestone
                                                   _______________________________
                                                   WENDY BEETLESTONE, J.




1
  Defendant’s Motion Vacate/Set Aside/Correct Sentence under 28 U.S.C. § 2255 (ECF 1037)
has been referred to the Honorable Magistrate Judge Richard A. Lloret for a report and
recommendation (ECF 1061).
